 

Exhibit 10.1

 

Cocrystal Pharma, Inc.

1860 Montreal Road

Tucker, GA 30084

678-892-8800

 

May 26, 2017

 

Mr. James Martin

[________________]

[________________]

 

Re: Offer to become Chief Financial Officer

 

Dear Jim:

 

Offer and Position

 

We are very pleased to extend an offer of employment to you for the position of
Chief Financial Officer (“CFO”) of Cocrystal Pharma, Inc., a Delaware
corporation, (the “Company”). This offer of employment is conditioned on your
satisfactory completion of certain requirements, as more fully explained in this
letter. Your employment is subject to the terms and conditions set forth in this
letter.

 

Duties

 

In your capacity as CFO, you will perform duties and responsibilities that are
commensurate with your position and such other duties as may be assigned to you
from time to time. As CFO you will have the primary responsibility for the
preparation of all financial statements filed by the Company with the Securities
and Exchange Commission (“SEC”) and executing the certifications required by the
Sarbanes Oxley Act of 2002 and the rules of the SEC. You will report directly to
the Chief Executive Officer and the Board of Directors of the Company (the
“Board”). You agree to devote your full business attention and best efforts to
the performance of your duties and to the furtherance of the Company’s
interests. Notwithstanding the foregoing, nothing in this letter shall preclude
you from devoting reasonable periods of time to charitable and community
activities, managing personal investment assets and subject to Board approval
which will not be unreasonably withheld, serving on boards of other companies
(public or private) not in competition with the Company, provided that none of
these activities interferes with the performance of your duties hereunder or
creates a conflict of interest.

 

Location

 

Your principal place of employment shall be Miami, Florida. You will also be
required to travel to the company’s other offices and elsewhere, as needed, to
properly your employment duties and responsibilities.

 

Start Date

 

Subject to satisfaction of all of the conditions described in this letter, this
offer is based on a mutually acceptable start date, to be determined/your
anticipated start date is June 1, 2017 (“Start Date”).

 

  

 

 

Base Salary

 

In consideration of your services, you will be paid an initial base salary of
$230,000 per year (“Base Salary”), subject to review annually, payable in
accordance with the standard payroll practices of the Company and subject to all
withholdings and deductions as required by law. Notwithstanding the foregoing,
the Company shall be under no obligation to increase your Base Salary.

 

Annual Bonus

 

During your employment, you will be eligible to receive a discretionary bonus to
the extent approved by the Company’s Board. Notwithstanding the foregoing, the
Board may refuse to pay you any bonus in its sole discretion.

 

Equity Grants

 

During your employment, you will be eligible to receive stock options to the
extent approved by, and at the sole discretion of, the Company’s Board.

 

Benefits

 

You will be eligible to participate in the employee benefit plans and programs
generally available to the Company’s executives, including health and other
benefits, subject to the terms and conditions of such plans and programs. You
will be entitled to 4 weeks of paid vacation annually and at such times that do
not interfere with the Company’s filing of reports and registration statements
with the SEC and would not otherwise conflict with any activities approved by
the Board. The Company reserves the right to amend, modify or terminate any of
its benefit plans or programs at any time and for any reason.

 

Withholding

 

All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.

 

Employment Agreement

 

The Company agrees to negotiate with you an acceptable employment agreement
consistent with the terms of this offer letter.

 

We are excited at the prospect of you joining our team on a full-time and
permanent basis. If you have any questions about the above details, please call
me immediately. If you wish to accept this position, please sign below and
return this letter to me within 2 days. This offer is open for you to accept
until May 30, 2017. at which time it will be deemed to be withdrawn. I forward
to hearing from you.

 

Yours sincerely,

 

COCRYSTAL PHARMA, INC.         By: /s/ Gary Wilcox     Gary Wilcox, CEO  

 

  

 

 

Acceptance of Offer

 

I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.

 

James Martin       /s/ James Martin       Date: May 29, 2017  

 

  

 

 

 

